Citation Nr: 0429153	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  96-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic headache 
disorder. 

2.  Entitlement to service connection for a disability 
manifested by itching of the tongue. 

3.  Entitlement to an initial compensable rating for 
onychomycosis, right great toenail, status post removal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1976.  

The issue of entitlement to service connection for headaches 
was previously denied by the Department of Veterans Affairs 
(VA) rating decision of May 1977.  The veteran was notified 
of that determination, and of his procedural rights, by 
letter dated May 10, 1977.  He did not appeal that 
determination within one year of the notification thereof; 
thus, the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 1995 
rating action, by the Atlanta, Georgia, Regional Office (RO), 
which granted service connection for toenail removal, right 
great toe, evaluated as 0 percent disabling.  That rating 
action also determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic headache disorder; and, the 
RO denied service connection for tongue itching.  The veteran 
perfected a timely appeal to that decision.  

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grant of service 
connection for onychomycosis of the right great toe, the 
Board has characterized the issue in accordance with the 
holding of Fenderson v. West, 12 Vet. App. 119 (1999).  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.  

2.  In a rating decision dated in May 1977, the RO denied the 
veteran's claim for service connection for migraine 
headaches; the veteran did not submit a notice of 
disagreement in response to that decision.  

3.  The evidence received subsequent to the May 1977 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material 
because it does not bear directly and substantially on the 
issue on appeal, that being whether the veteran has a chronic 
headache disorder that had its onset during service, and it 
need not be considered in order to fairly decide the merits 
of his claim.  

4.  The competent medical evidence of record does not show a 
current diagnosis of a disability manifested by itching of 
the tongue.  

5.  Onychomycosis of the right great toe is manifested by 
thickening of the skin, and exfoliation of the toenails due 
to fungal infection.  

6.  Onychomycosis of the right great toe is not manifested by 
exudation or itching involving an exposed surface, or by 
involvement of more than 5 percent of body area, or a need 
for systemic therapy.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 1977 rating decision, 
wherein the RO denied service connection for headaches, is 
not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (effective prior to August 29, 
2001).  

2.  The veteran does not have a disability manifested by 
itching of the tongue that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  The criteria for an initial compensable rating for 
onychomycosis of the right great toe are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7806, 7813 (as in effect both before 
and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in a letter dated in 
April 2004; the rating decisions of February 1995, August 
1999, and July 2004; the statement of the case dated in 
January 1996; and the supplemental statements of the case 
dated in September 1999 and July 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2004 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).  


II.  Factual background.

The veteran entered active duty in March 1973.  The service 
medical records show that the veteran was seen in March 1974, 
complaining of headache and upset stomach; however, no 
pertinent diagnosis was reported.  He was next seen in May 
1974 with complaints of consistent headaches; the impression 
was that the headaches were most likely of a benign etiology.  
The veteran was referred to a neurology clinic in July 1974, 
which gave him an impression of tension headaches.  In 
October 1974, the veteran was seen for complaints of sore and 
irritated tongue for the past 4 to 5 days; no visible lesion 
was seen on objective evaluation of the oral cavity or 
tongue.  The veteran was again seen in May 1975, complaining 
of problems with his tongue; it was noted that he had had 
oral and tongue lesions off and on for the past 3 months of 
questionable etiology.  The assessment was recurrent oral 
lesions of questionable etiology, and herpes of questionable 
etiology.  He was seen in October 1975 for a follow up 
evaluation, following the removal of a nail from the right 
large toe 5 weeks ago.  

On his initial VA examination in January 1977, the veteran 
complained of bitemporal headaches approximately twice a 
month that are throbbing and persistent and aggravated by 
fatigue, exhaustion and emotional strain.  The veteran also 
reported a history of having fungus of toenails, which was 
treated, but was asymptomatic at present.  He reported taking 
Benadryl and aspirin for nasal congestion and headaches.  No 
scars or lesions were noted.  Examination revealed pale, 
boggy nasal mucosa.  The examiner stated that there was no 
evidence of active sinusitis or sinus disease.  X-ray of the 
skull was normal.  The diagnoses included vasomotor rhinitis 
with vascular cephalgia and history of onychomycosis.

By a rating action of May 1977, the RO denied service 
connection for headaches, based on a finding that the 
headaches were considered to be related to rhinitis, which is 
a developmental condition.  

Received in February 1994 were private treatment reports, 
dated from June 1991 through January 1994, which show that 
the veteran received clinical evaluation and treatment for 
several disabilities, including complaints of headaches.  The 
records indicate that, during the period from June 1991 
through November 1991, the veteran received ongoing treatment 
and physical therapy for back and shoulder injuries sustained 
as a result of an automobile accident in June 1991.  The 
veteran was next seen in March 1993, with complaints of 
dizziness and headaches ever since his involvement in a motor 
vehicle accident in January 1993.  It was noted that he was 
rear-ended, struck the back of his head against the seat 
rest, but he did not lose consciousness.  He denied 
significant headaches prior and has them only occasionally.  
He also complained of neck pain and low back pain since the 
accident.  The impression was headaches, doubt concussion; 
the examiner noted that this was more likely secondary to 
acute cervical strain/whiplash or occipital neuralgia.  

Received in July 1994 were VA progress notes, dated from 
February 1994 to June 1994, which show that the veteran 
received ongoing treatment for several disabilities.  During 
a clinical visit in February 1994, the veteran complained of 
problems with the big toe on his right foot; he also 
complained of itching and burning sensation in his tongue.  
Examination revealed a thick nail on the right big toe.  The 
impression was fungal infection of the toenails.  

The veteran was afforded a VA examination in September 1997 
for evaluation of onychomycosis of the right great toenail.  
Examination revealed no skin or vascular changes.  There was 
no evidence of hammer toes or arch deformities.  The veteran 
had fungal infection of the right great and second toe, with 
elevation of the nail bed.  The examiner concluded that the 
veteran had evidence of active onychomycosis of the right 
great toenail, which has been persistent despite medication 
as well as right great toenail removal in 1975.  

Received in March 2000 were private treatment reports, dated 
from March 1998 to September 1998, reflecting treatment for 
disabilities related to a motor vehicle accident in March 
1998.  The record indicates that the veteran was seen in an 
emergency room in March 1998, with complaints of increasing 
cervical pain and headache.  The pertinent diagnoses were 
acute cervical strain, rule out new radiculopathy; old 
cervical radiculopathy; lumbosacral strain, rule out 
radiculopathy; new thoracic strain; and excessive daytime 
sleepiness, and rule out apnea.  Received in October 2000 
were medical records from the Social Security Administration, 
dated from March 1993 to July 1998, reflecting treatment for 
symptoms associated with a cervical disc disease.  

Received in February 2001 were VA progress notes, dated from 
February 1999 to January 2001, which reflect treatment mostly 
for a right ankle disorder.  During a clinical visit in May 
2000, the veteran reported taking medication for headaches; 
however, no pertinent diagnosis was reported.  Subsequently 
received were VA progress notes, dated from February 2001 to 
August 2001, reflecting ongoing clinical evaluation for 
several disabilities.  

The veteran was afforded a VA compensation examination in May 
2004, at which time he reported problems with itching, 
crusting and ingrown toenails; he noted that those symptoms 
occur intermittently, as often as 8 times per year, with each 
occurrence lasting 3-4 days.  The veteran indicated that his 
ability to perform daily functions during flare-ups was 
limited due to pain.  The veteran noted that over the past 
twelve months, he had received topical medication only for 
the skin condition.  Functional impairment resulted from 
difficulty walking due to pain when the toes rub against the 
top of the shoes; however, the condition did not result in 
any time lost from work.  Examination revealed signs of skin 
disease located at web spaces and toenails (thickening), with 
exfoliation and abnormal texture of less than 6 square 
inches.  There was no ulceration, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation and limitation of motion.  Skin lesion was 
0 percent of the exposed area.  The skin lesion coverage 
relative to the whole body was 1 percent.  The skin lesions 
were not associated with systemic disease, and do not 
manifest in connection with a nervous condition.  The 
diagnosis was onychomycosis, right great toenail, status post 
removal.  


III.  Legal analysis-New and material evidence.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the new regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a chronic headache disorder 
was received prior to that date, in February 1993, those new 
regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Analysis.

In this case, as previously noted, the RO denied service 
connection for headaches in May 1977.  The evidence received 
subsequent to May 1977 consists of a substantial number of 
private treatment reports and VA medical records.  These 
records reveal treatment for several disabilities, including 
complaints of headaches, as well as other unrelated 
disorders.  The Board concludes that the medical evidence is 
arguably new because it was not before the RO when it denied 
service connection for headaches in May 1977.  While new, the 
evidence is not material because it does not indicate that 
the veteran's currently diagnosed headaches are related to 
any incident of service, including the complaints of 
headaches noted during service.

Thus, this evidence is not material because it does not bear 
substantially upon the specific matter under consideration 
with the service connection claim.  The new evidence reflects 
that the veteran's complaints of headaches have been 
associated with cervical injuries associated with motor 
vehicle accidents.  In fact, headaches were reported during 
clinical visits in June 1991, March 1993, and again in March 
1998; on each occasion, the complaints of headaches were 
associated with injuries sustained during motor vehicle 
accidents.  

The new evidence does not tend to prove that the veteran 
currently has a chronic headache disorder which is related to 
his period of active military service.  Therefore, the new 
evidence is not "material" evidence that must be considered 
by adjudicators in assessing the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2003).  Accordingly, the Board concludes 
that because evidence that is both new and material has not 
been introduced into the claims file since the May 1977 
denial, the claim of entitlement to service connection for a 
chronic headache disorder may not be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2003).  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a chronic 
headache disorder as a result of his service in the military 
are insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002).  These essentially same contentions were made at 
the time of the prior decision, so merely reiterating them 
now, many years later, is not new evidence.  See, e.g., Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  So in the absence of 
any evidence referable to a chronic headache disorder related 
to military service, to otherwise support the petition, the 
Board must conclude that new and material evidence sufficient 
to reopen the claim has not been submitted.  


IV.  Legal analysis-Service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a disability manifested by 
an itchy tongue.  In this regard, the Board observes that the 
service medical records reflect that the veteran was seen on 
several occasions for sore and itchy tongue; and, in May 
1975, he was diagnosed with recurrent oral lesion of 
questionable etiology.  There were no additional diagnoses.  
Subsequent service medical records, including the October 
1976 examination, are negative for complaints or findings of 
oral lesions or any disability manifested by an itchy tongue.  

Here, the question as to whether the veteran currently has a 
disability manifested by an itchy tongue necessarily involves 
a medical diagnosis.  Accordingly, competent medical evidence 
is required.  The Board observes that the post-service 
medical records reflect one isolated complaint of itching and 
burning sensation in the tongue in February 1994; however, no 
pertinent diagnosis of reported.  Therefore, the records are 
essentially devoid of any clinical findings or diagnoses of a 
disability manifested by an itchy tongue, to include tongue 
lesions.  As discussed above, in the absence of a current 
diagnosis of disability, service connection is not warranted.  
38 C.F.R. § 3.303.  Because the veteran has not presented 
competent medical evidence of the current existence of a 
disability manifested by an itchy tongue, the claim must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Since there is no medical evidence currently of record 
confirming the veteran has a disability manifested by itching 
of the tongue that it is related to his service in the 
military, the preponderance of the evidence is against his 
claim.  Consequently, there is no reasonable doubt to resolve 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App 518, 519 (1996).  Accordingly, service 
connection for a disability manifested by an itchy tongue is 
not warranted.  


V.  Legal analysis-Increased Rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20 (2003).  

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  

The Board further notes that only the current level of 
functional impairment is of primary importance since the 
veteran is requesting an increased rating for an already 
established service-connected disability.  See Francisco v. 
Brown, 7 Vet. App. 55 58 (1994).  But as previously 
mentioned, when, as here, he has timely appealed the rating 
initially assigned for his eczema-just after establishing his 
entitlement to service connection for it-VA must consider 
this claim in this context.  And this, in turn, includes 
determining whether he is entitled to a "staged" rating for 
this skin condition to compensate him for various times since 
filing his claim when this disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The veteran's service-connected onychomycosis of the right 
great toe has been evaluated as 0 percent disabling under 
Diagnostic Code 7813-7806.  38 C.F.R. § 4.118, Diagnostic 
Codes 7813 and 7806.  In this regard, the Board notes that, 
in the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated Diagnostic 
Code in this case indicates that dermatophytosis under 
Diagnostic Code 7813 is the service-connected disorder and 
dermatitis or eczema under Diagnostic Code 7806 is a residual 
disability.  

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO has considered both versions of the criteria with 
respect to this claim; thus there is no prejudice to the 
veteran in the Board's consideration of both the old and new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria applicable prior to August 30, 
2002, dermatophytosis was evaluated as for eczema under 
Diagnostic Code 7806.  A 10 percent rating is warranted when 
there is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002).  The Board notes that the requirements for 
a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 appear to be independent rather than collective.  See 
generally Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  

Under the revised rating criteria; 38 C.F.R. § 4.118, 
Diagnostic Code 7813, provides that dermatophytosis should be 
rated depending upon the predominant disability as 
disfigurement of the head, face or neck; scars; or dermatitis 
or eczema (Diagnostic Code 7806).  In the present case, the 
veteran's onychomycosis of the right great toe is most 
closely related to dermatitis or eczema.  Under the revised 
rating criteria for Diagnostic Code 7806, a 10 percent rating 
is assigned where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).  

As set forth above, a compensable evaluation for the 
veteran's onychomycosis under the rating criteria that were 
in effect prior to August 2002 requires exfoliation, 
exudation, or itching involving an exposed surface or an 
extensive area.  The treatment records reflect active 
manifestations and treatment for the veteran's onychomycosis, 
with recent findings of thickening and exfoliation of the 
toenails; however, the service-connected disability is 
limited to the veteran's toenails-neither an exposed surface 
nor an extensive area.  On examination in May 2004, there was 
no ulceration, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation and 
limitation of motion.  It was further noted that the skin 
lesion was 0 percent of the exposed area; and skin lesion 
coverage relative to the whole body was 1 percent.  In light 
of these findings, while the veteran may have periodic 
recurrences of his onychomycosis necessitating temporary 
self-treatment with topical creams, there is no evidence that 
the manifestations of the disability have ever been so severe 
or extensive so as to meet the criteria for a compensable 
rating under any applicable diagnostic code that was in 
effect prior to August 2002.  

Inasmuch as the veteran's toes certainly constitute less than 
5 percent of the entire body or less than 5 percent of 
exposed areas, and seeing as there is no evidence that the 
disability has required more than topical therapy required 
during the past 12 months, no more than a zero percent rating 
is also warranted under the revised rating criteria.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his onychomycosis.  Neither does the record reflect marked 
interference with employment due to the disability.  In fact, 
during the most recent VA examination in May 2004, the 
veteran stated that the condition did not result in any time 
lost from work.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  Accordingly, 
a compensable rating for the veteran's onychomycosis must be 
denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for headaches, so 
the appeal is denied.  

Service connection for a disability manifested by itching of 
the tongue is denied.  

A compensable evaluation for onychomycosis of the right great 
toe is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



